United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
D.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Des Moines, IA, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1348
Issued: February 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 30, 2009 appellant filed a timely appeal from a March 5, 2009 schedule award
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the schedule award determination.
ISSUE
The issue is whether appellant has established that he has more than a one percent
permanent impairment of his left foot, for which he received a schedule award.
FACTUAL HISTORY
On March 22, 2008 appellant, then a 51-year-old mail handler, filed a traumatic injury
claim alleging that, on March 21, 2008, his left foot was crushed by the front wheel of a forklift
at work. He stopped work on March 21, 2008. The Office accepted the claim for closed
metatarsal fractures of the left foot. Appellant received compensation benefits and was released
to regular duty on May 19, 2008.

In a July 11, 2008 report, Dr. Michael S. Lee, a podiatrist and treating physician, noted
that appellant was seen for metatarsal fractures of toes two, three and four of the left foot. He
advised that appellant was doing well despite some mild pain or swelling from time to time.
Dr. Lee indicated that the neurovascular status was intact and unchanged and that appellant had
no swelling, erythema or deformity. He also noted that x-rays revealed that the metatarsal
fractures were completely healed with no deformity or malalignment. Dr. Lee indicated that
appellant could progress in his activities and had no work restrictions. He opined that appellant
had reached maximum medical improvement and should have normal range of motion.
On September 2, 2008 appellant requested a schedule award. On September 9, 2008 the
Office requested that he submit a report from his physician which contained a detailed
description of any impairment utilizing the American Medical Association, Guides to the
Evaluation of Permanent Impairment, (5th ed. 2001) (A.M.A., Guides). No response was
received.
On February 4, 2009 the Office referred appellant for a second opinion examination of
impairment, with a statement of accepted facts and the medical record, to Dr. Charles Denhart, a
Board-certified physiatrist.
In a February 23, 2009 report, Dr. Denhart examined appellant and reviewed his medical
history. He advised that appellant had a normal gait and would favor the left foot if he had to
walk for an extended period. Appellant could heel walk and toe walk without difficulty and the
deep tendon reflexes to lower extremities in the knee jerk and ankle jerk were “2+” and equal.
Sensory examination of the feet was normal. Dr. Denhart indicated that strength on manual
muscle testing in toe dorsiflexion, foot dorsiflexion and plantar flexion and knee extension was
normal. He examined the foot and determined that appellant had no tenderness over the
metatarsals. Dr. Denhart stated, “the foot was perhaps slightly pinker than on the right side. I
am not really able to appreciate any swelling,” and that the left foot was somewhat cooler than
the right on touching. Appellant related that he had occasional crepitus in the left foot and
reported “an episode of popping when he was walking when he was demonstrating his gait for
me. However, I did not hear it at that time.” Range of motion testing for the ankle and toes did
not reveal any loss of motion of the foot and no varus or valgus deformity. Dr. Denhart
explained that appellant was status postfractures of the left second, third and fourth metatarsals.
He opined that appellant could generally “do everything he would normally do, although he
reports that he is somewhat nervous about going back to an athletic activity and does not run.”
Dr. Denhart noted that appellant reported that he had “some discomfort, especially when
standing on his metatarsal heads, that is, up on his toe or pushing off when climbing stairs or
running.” He referred to Chapter 18 and noted that it allowed a rating for a pain-related
impairment that increased the burden of appellant’s condition which “was not accounted for by
other measurements. I would assign this a one percent impairment of the lower extremity based
on his discomfort and difficulty standing on his toes or pushing off.” Dr. Denhart added that this
finding was supported by his observation that the left foot was redder and cooler than the right.
He noted that appellant reached maximum medical improvement on June 11, 2008.
In a February 27, 2009 report, the Office medical adviser reviewed Dr. Denhart’s
findings. He explained that Dr. Denhart discussed range of motion, chronic pain, sensory change
and chronic weakness and did not find any range of motion limitations or weakness. Regarding

2

appellant’s pain, the Office medical adviser noted that Dr. Denhart referred to Chapter 18 to find
that appellant had one percent impairment to the left lower extremity based on pain. He
determined that this rating was “perhaps” supported by the “reported ‘pain’ in conjunction with
the observation that the left foot is redder and cooler than the right.” However, the Office
medical adviser explained that the rating could not be expressed as a lower extremity rating
when the condition involved a metatarsal fracture. He opined that the impairment rating for a
metatarsal fracture could only be expressed as foot rating. The Office medical adviser further
explained that neither the fourth1 or fifth editions of the A.M.A., Guides contained a table which
converted a lower extremity rating to a foot rating. He advised that the third edition2 of the
A.M.A., Guides contained a table on page 58 which revealed that a one percent rating of the
lower extremity could be processed as a one or two percent rating to the foot. The Office
medical adviser explained that in appellant’s case, because “the only basis for the rating was the
very mild pain which technically should not have been rated using Chapter 18.”3 He advised that
appellant would be entitled to an impairment of one percent to the left foot. The Office medical
adviser opined that appellant reached maximum medical improvement on June 11, 2008.
On March 5, 2009 the Office granted appellant a schedule award for one percent
permanent impairment of the left foot. The award covered the period June 11 to 25, 2008.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants good
administrative practice necessitates the use of a single set of tables so that there may be uniform
standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.6
The standards for evaluating the percentage of impairment of extremities under the
A.M.A., Guides are based primarily on loss of range of motion. In determining the extent of loss
of motion, the specific functional impairments, such as loss of flexion or extension, should be
itemized and stated in terms of percentage loss of use of the member in accordance with the
tables in the A.M.A., Guides.7 However, all factors that prevent a limb from functioning
1

A.M.A., Guides (4th ed. 1993).

2

Id. at (3d ed. 1988).

3

Id. at 20, see section 2.5e ‘Pain.’

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

A.M.A., Guides (5th ed. 2001).

7

See William F. Simmons, 31 ECAB 1448 (1980); Richard A. Ehrlich, 20 ECAB 246, 249 (1969) and cases cited
therein.

3

normally should be considered, together with the loss of motion, in evaluating the degree of
permanent impairment.8
Section 8107(c) of the Act provides 288 weeks of compensation for total loss of a leg and
205 weeks for total loss of a foot.9 While appellant would not be entitled to receive two awards
for injury to the same body part, he should be given the benefit of the more favorable allowance,
as prescribed for the hands and feet in FECA Program Memorandum No. 134.10
ANALYSIS
The Board finds that this case is not in posture for decision. Proceedings under the Act
are not adversarial in nature and the Office is not a disinterested arbiter. While the claimant has
the burden to establish entitlement to compensation, the Office shares responsibility in the
development of the evidence to see that justice is done.11
In a February 23, 2009 report, Dr. Denhart, the second opinion physician described
appellant’s history of injury and treatment and examined appellant. He determined that appellant
had a normal gait and that appellant would favor the foot if he had to walk for an extended
period. Dr. Denhart found that appellant had a normal sensory examination and normal strength
on manual muscle testing in toe dorsiflexion, foot dorsiflexion, plantar flexion, knee extension
and no tenderness over the metatarsals. He stated, “the foot was perhaps slightly pinker than on
the right side. I am not really able to appreciate any swelling.” Dr. Denhart indicated that the
left foot was somewhat cooler than the right on touch. He also noted that appellant had
occasional crepitus in the left foot and reported “an episode of popping when he was walking and
demonstrating his gait.” Dr. Denhart advised that appellant had a normal gait and he did not
have any loss of motion of the foot and no varus or valgus deformity. He explained that
appellant was status postfractures of the left second, third and fourth metatarsals. Dr. Denhart
explained that appellant could generally engage in his normal activities although he was hesitant
about athletic activities. He added that appellant had “some discomfort, especially when
standing on his metatarsal heads, that is, up on his toe or pushing off when climbing stairs or
running.” Dr. Denhart referred to Chapter 18 and noted that it allowed a pain-related impairment
that increased the burden of appellant’s condition which was not accounted for by other
measurements. He assigned one percent impairment of the lower extremity based on appellant’s
discomfort and difficulty standing on his toes or pushing off. Dr. Denhart added that this finding
was supported by his observation that the left foot was redder and cooler than the right.
The Board notes that Dr. Denhart utilized Chapter 18 and explained that appellant did not
have any loss in range of motion. However, Dr. Denhart did not explain why provisions for
rating pain in Chapter 17 were not applicable.12 The Board has noted the restrictions on the use
8

Bernard A. Babcock, Jr., 52 ECAB 143 (2000); see also Paul A. Toms, 28 ECAB 403 (1987).

9

See supra note 4 at sections 8107(c)(2) and 8107(c)(4).

10

Issued February 3, 1971.

11

Horace L. Fuller, 53 ECAB 775, 777 (2002).

12

See e.g., A.M.A., Guides at 550, Chapter 17.2l, 553, Chapter 17.2m.

4

of Chapter 18 for rating pain.13 He did not explain why appellant’s impairment due to his
accepted metatarsal fractures could not be adequately calculated using Table 17-33, addressing
lower extremity impairments involving forefoot deformity.14 The Board notes that this table
allows a method for rating impairment to certain metatarsal fractures which result in a loss of
weight transfer. While appellant would not be entitled to receive two awards for injury to the
same body part, he should be given the benefit of the more favorable allowance.15 Dr. Denhart’s
impairment rating is insufficient to establish the extent of appellant’s permanent impairment of
the left foot or leg.
The Office medical adviser reviewed Dr. Denhart’s report on February 27, 2009 and
explained that the one percent rating to the left lower extremity was perhaps supported by the
reported pain in conjunction with the observation that the left foot was redder and cooler than the
right. However, he did not address why Table 17-33 was not applicable. It is unclear why the
Office medical adviser noted that the rating could not be expressed as a lower extremity rating
when the condition involved multiple metatarsal fractures or why the impairment rating could
only be expressed as foot rating.
The Board has held that where the residuals of an injury to a member of the body
specified in the schedule award provisions of the Act extend into an adjoining area of a member
also enumerated in the schedule, such as an injury of a finger into the hand, of a hand into the
arm, or of a foot into the leg, the schedule award should be made on the basis of the percentage
loss of use of the larger member.16 The medical adviser did not explain why residuals of the
accepted metatarsal fractures did not also extend into the leg. Consequently, the medical
adviser’s report is also insufficient to establish the extent of appellant’s permanent impairment.
The Board notes that Table 17-33 addresses forefoot deformities, including metatarsal
fractures. The Board notes that it addresses loss of weight transfer that would appear to be the
case in this instance as Dr. Denhart noted that appellant had pain when standing on the
metatarsal heads when on his toes or pushing off when climbing stairs or running. All of these
activities would appear to involve weight transfer.
The case will be remanded for further medical development.17 On remand, the Office
should obtain a medical opinion regarding the extent of any permanent impairment of the left
foot or lower extremity, whichever is greater, causally related to the March 22, 2008
employment injury. Following any other development deemed necessary, the Office shall issue
a merit decision on appellant’s schedule award claim.
13

See Frantz Ghassan, 57 ECAB 349 (2006) (physicians should not use Chapter 18 to rate pain-related
impairments for any condition that can be adequately rated on the basis of the body and organ impairment systems
given in other chapters of the A.M.A., Guides).
14

A.M.A., Guides 546.

15

See supra note 9.

16

Charles B. Carey, 49 ECAB 528 (1998). See also supra note 8.

17

See P.K., 60 ECAB ___ (Docket No. 08-2551, issued June 2, 2009) (once the Office undertakes development
of the record, it has the responsibility to do so in a proper manner).

5

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 5, 2009 is set aside and remanded for further action
consistent with this decision.
Issued: February 19, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

